                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------x
                                                      :
In re                                                 :          Chapter 11
                                                      :
                                       1
DAVID’S BRIDAL, INC, et al.,                          :          Case No. 18-12635 (LSS)
                                                      :
                  Debtors.                            :          (Jointly Administered)
                                                        :
                                                        :        Objection Deadline: December 21, 2018 at 4:00 p.m. (ET)2
                                                      :          Hearing Date: January 4, 2019 at 1:30 p.m. (ET)
                                                      :          Related to Docket No. 138
------------------------------------------------------x

      LIMITED OBJECTION OF ARC CTCHRNC001, LLC, ARC SSSDLLA001, LLC,
      BRIXMOR OPERATING PARTNERSHIP LP, CENTERPOINT DEVELOPMENT
    COMPANY L.L.C., FEDERAL REALTY INVESTMENT TRUST, GATEWAY PINOLE
        VISTA, LLC, MANANA-DCIT, LLC, PGIM REAL ESTATE, R46 REALTY
      ASSOCIATES, L.P., STARWOOD RETAIL PARTNERS, LLC, THE MACERICH
           COMPANY AND WEITZMAN TO NOTICE OF ASSUMPTION OF
             EXECUTORY CONTRACTS AND UNEXPIRED LEASES OF
                     DEBTORS AND RELATED PROCEDURES

          ARC CTCHRNC001, LLC (“ARC CTCHRNC001”), ARC SSSDLLA001, LLC (“ARC

SSSDLLA001”), Brixmor Operating Partnership LP (“Brixmor”), Centerpoint Development

Company, L.L.C. (“Centerpoint”), Federal Realty Investment Trust (“Federal”), Gateway Pinole

Vista, LLC (“Gateway”), MANANA-DCIT, LLC (“MANANA-DCIT”), PGIM Real Estate

(“PGIM”), R46 Realty Associates, L.P. (“R46”), Starwood Retail Partners, LLC (“Starwood”),
The Macerich Company (“Macerich”), and Weitzman (“Weitzman,” and together with ARC

CTCHRNC001, ARC SSSDLLA001, Brixmor, Centerpoint, Federal, Gateway, MANANA-

DCIT, LLC, PGIM, R46, Starwood, and Macerich, the “Landlords”), hereby file this limited

objection (the “Objection”) to the Notice of Assumption of Executory Contracts and Unexpired



1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
    David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc. (3096). The
    location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken, Pennsylvania 19428.
2
    Extended by agreement.



DMEAST #36233402 v2
Leases of Debtors and Related Procedures [D.I. 138] (the “Cure Notice”),3 and respectfully

represent as follows:

I.         BACKGROUND FACTS


                    1.       David’s Bridal, Inc. and its debtor affiliates (the “Debtors”) each filed a

voluntary petition for relief under Chapter 11 of Title 11 of the United States Code on November

19, 2018 (the “Petition Date”). The Debtors continue to operate their businesses and manage

their properties as debtors-in-possession pursuant to 11 U.S.C. §§ 1107(a) and 1108.4

                    2.       The Debtors lease retail space (the “Premises”) from the Landlords
pursuant to unexpired leases of nonresidential real property (individually, a “Lease,” and

collectively, the “Leases”) at the locations (the “Centers”) set forth in more detail in Paragraph 5

below. The Leases are leases “of real property in a shopping center” as that term is used in

Section 365(b)(3). See In re Joshua Slocum, Ltd., 922 F.2d 1081, 1086-87 (3d Cir. 1990).

                    3.       On the Petition Date, the Debtors filed the Joint Prepackaged Chapter 11

Plan of Reorganization under Chapter 11 of the Bankruptcy Code (the “Plan”) and a disclosure

statement for the Plan (the “Disclosure Statement”), each dated November 18, 2018.                                 On

November 30, 2018, the Debtors filed the Cure Notice.

                    4.       The Cure Notice does not reflect the outstanding balances due and owing

to Landlords under the Leases, and does not provide for accrued but unbilled charges which may

come due in the future. Any cure amounts set forth by the Debtors must reflect the charges due

and owing, as well as recognize the liability for accruing charges due under the Leases, as set

forth herein.




3
    Capitalized terms used but not otherwise defined here shall have the meanings ascribed to them in the Cure Notice
    and accompanying documents.
4
     Unless otherwise specified, all statutory references to “Section” are to 11 U.S.C. §§ 101 et seq. (the “Bankruptcy
     Code”).


                                                            2
             I.     CURE OBJECTION

             A.     The Debtors’ Cure Notice fails to provide for the payment of all obligations
                    due under the Leases.
                    5.       The Landlords’ cure is summarized below, and those charges comprising

the Landlords’ cure are more fully detailed in Exhibits 1 through 8, which are attached hereto

and incorporated into this Objection by this reference:
                                                                                             Landlords’        Cure
        Landlord                         Center                        City/State
                                                                                               Cure5          Exhibit
    ARC CTCHRN001                     The Centrum                     Pineville, NC            $330.75            1

ARC SSSDLLA001                   Stirling Slidell Center               Slidell, LA            $1,775.82           2
                                                                                             Credit on
         Brixmor                   Burning Tree Plaza                  Duluth, MN                                n/a
                                                                                             Account
                                                                                             Credit on
         Brixmor                    Clearwater Mall                  Clearwater, FL                              n/a
                                                                                             Account
         Brixmor                    Florence Square                   Florence, KY            $4,308.30           3
                                                                                             Credit on
         Brixmor                   High Point Center                  Lombard, IL                                n/a
                                                                                             Account
         Brixmor                       Marketplace                      Tulsa, OK            $16,556.00           4
                                Regency Park Shopping
         Brixmor                                                    Jacksonville, FL            $0.00            n/a
                                       Center
         Brixmor                    Springdale Mall                    Mobile, AL               $0.00            n/a
                                                                                             Credit on
         Brixmor               The Market at Wolfcreek I              Memphis, TN                                n/a
                                                                                             Account
                                                                                             Credit on
         Brixmor               The Shoppes at Southside             Jacksonville, FL                             n/a
                                                                                             Account
         Brixmor                      Wallkill Plaza                Middletown, NY              $0.00            n/a
                                                                                             Credit on
         Brixmor                Westminster City Center             Westminster, CO                              n/a
                                                                                             Account
       Centerpoint                 Centerpointe Mall               Grand Rapids, MI           $1,514.25           5


5
    The Landlords’ Cure does not include charges that are billed or come due after the filing of this Objection or
    charges that are billed directly to the Debtors, including in some cases, real estate taxes, and the amounts are
    exclusive of attorneys’ fees. Landlords’ estimate such attorneys’ fees incurred to date to be in the range of $2,500
    per Lease (see infra, ¶¶ 10-13, and the Landlords will provide a reconciliation of the actual fees and costs incurred
    for a particular Landlord at the time of the assumption of the applicable Lease. To the extent Landlords are later
    billed for any amount due to the Debtors’ failure to pay, Landlords reserve the right to amend the Objection to
    include such amounts. The Debtors must timely pay all rent and other lease charges as they come due under the
    Leases, and the Landlords reserve the right to payment (and amend this Objection to the extent necessary) for any
    amounts that come due under the Leases through the date of any cure payment.


                                                            3
                                                                              Landlords’     Cure
     Landlord                       Center                   City/State
                                                                                Cure5       Exhibit
      Federal                    Federal Plaza             Rockville, MD       $434.24         6

     Gateway                 Pinole Vista Crossing           Pinole, CA          $0.00        n/a
                              Pearl City Gateway
 MANANA-DCIT                                               Pearl City, HI      $240.83         7
                               Shopping Center
       PGIM                   Pembroke Crossing          Pembroke Pines, FL      $0.00        n/a

        R46                       562 US 46                 Totowa, NJ         $4,995.44       8

     Starwood                    Gateway Mall               Lincoln, NE          $0.00        n/a

     Macerich             Eastland Convenience Center      Evansville, IN        $0.00        n/a
                                                                              Credit on
     Weitzman                   Ingram Heights            San Antonio, TX                     n/a
                                                                              Account

                  6.      In addition to the above monetary defaults, in connection with the

Debtors’ lease with R46, there are also non-monetary defaults that must be cured as part of any

assumption of the Lease. Specifically, the Debtors have failed to perform certain driveway

maintenance at the Premises, i.e., a repair of the area of the parking lot extending from the

northeast corner of the Premises to the pylon sign that has eroded.

                  7.      Moreover, in addition to the current outstanding rent and other monthly

charges due under the Leases, in determining what must be paid as cure pursuant to Section

365(b), the charges referenced below must also be taken into consideration and paid by the

Debtors, either as cure or when properly billed under the Leases.

                i.     Year-end Adjustments and Reconciliations
                  8.      In addition to rent and related monthly charges, attorneys’ fees, costs and

interest, some charges for which the Debtors bear responsibility under the Leases have not yet

been reconciled and/or adjusted from pre-petition (or even post-petition) periods. By way of

example, the Debtors occupy retail space at the Centers pursuant to triple-net leases, where they

typically pay rent and related lease charges in advance for each month. The Debtors pay fixed

minimum rent, along with a pro-rata share of expenses such as real property taxes, insurance,

common area maintenance (“CAM”) fees, annual percentage rent, and the like. Certain charges,


                                                     4
such as CAM and property taxes are estimated prospectively, billed to and paid by the tenant

during the year, and then reconciled after year-end. The reconciliation compares the amounts

estimated and paid against actual charges incurred at the respective Center. To the extent the

estimated payments exceed actual charges, the result is a credit to the tenant. To the extent the

estimated payments do not cover actual charges incurred under the Leases, the result is an

additional amount (or debit) for which the tenant is liable.         In some instances, year-end

reconciliations and adjustments for previous years for the Premises may not yet be complete (i.e.,

year-end reconciliations and adjustments that accrued through 2017 may not yet have been billed
at certain locations, and such charges that are accruing for 2018 will not be billed until 2019). In

other instances, certain charges may be paid in arrears, and cannot be calculated (in some cases)

until a year or more after year-end. Since these accrued, but unbilled, charges are not yet due

under the Leases, they do not create a current default that gives rise to a requirement of cure by

the Debtors at this time.     Instead, the Debtors must provide adequate assurance of future

performance that such amounts will be paid when due and billed in accordance with the Leases

irrespective of the period in which they accrued.

               9.       Nevertheless, the Debtors remain responsible for all accrued or accruing

charges under the Leases, and must pay such charges when they come due under the Leases.

The Debtors (or any successor) assume the Leases subject to their terms, and must assume all

obligations owing under the Leases, including obligations that have accrued but may not yet

have been billed under each Lease. Any final assumption or confirmation order should clearly

state that the Debtors (or any successor) will assume these lease obligations and pay them when

due, regardless of whether they relate to the period prior to, or after, the Plan effective date. In

addition, any provision in the confirmation order or Plan that purports to release the Debtors (or

any successor) of further liability based upon a payment of cure amounts, must specify that such

release does not apply to obligations to pay accrued or accruing, but unbilled, charges that come

due under the Leases.



                                                 5
                  10.      In addition, the Leases require the Debtors (or any successor) to indemnify

and hold the Landlords harmless with respect to any existing claims which may not become

known until after the assumption of the Leases, examples of which may include such claims as

personal injuries at the Premises and damage to the Premises or Centers by the Debtors, their

successor or their agents. Any assumption or assumption of the Leases must be subject to the

terms of the Leases, including the continuation of all indemnification obligations, regardless of

when they arose.6 In the alternative, the Debtors must provide (by insurance or otherwise) that

they can satisfy the indemnification obligations under the Leases for any claims that relate to the
period prior to assumption of the Leases. Nothing in any confirmation order or Plan should

preclude the Landlords from pursuing the Debtors, their insurance, or any other party that may

be liable under the Leases, and the Landlords request that any order specifically preserve their

right to pursue such rights irrespective of any resolution of cure amounts herein.

                ii.     Attorneys’ Fees, Costs, and Interest

                  11.      The Leases contain provisions for recovery of attorneys’ fees, costs, and

interest in the event the Landlords are required to take legal action to protect their interests. The

Debtors are obligated to cure all defaults under the Leases, and compensate the Landlords for

their actual pecuniary losses as a result of defaults under the Leases.                     See 11 U.S.C. §

365(b)(1)(A) and (B). The principle is well-recognized. In re LCO Enterprises, 12 F.3d 938,

941 (9th Cir. 1993); Elkton Associates v. Shelco Inc. (Matter of Shelco), 107 B.R. 483, 487

(Bankr. D. Del. 1989) (debtors allowed to assume lease provided it cured all pre-petition

defaults).

                  12.      The Debtors (or any successor) take the Leases cum onere – subject to

existing burdens. The Debtors cannot assume the favorable portions, and reject the unfavorable

provisions, of its Leases. In re Washington Capital Aviation & Leasing, 156 B.R. 167,172

(Bankr. E.D. Va. 1993). If forced to continue in the performance of the Leases, the Landlords

6
    Any ability to assume and assign the Leases is subject to the protections provided by Section 365(b) and (f).
    Therefore, any assumption must be in accordance with all provisions of the Leases.


                                                        6
are entitled to the full benefit of the bargain under their Leases with the Debtors. See Matter of

Superior Toy and Mfg. Co., Inc., 78 F.3d 1169 (7th Cir. 1996). The “full benefit of the bargain”

principle has been held to require payment of interest. “The cure of a default under an unexpired

lease pursuant to 11 U.S.C. § 365 is more akin to a condition precedent to the assumption of a

contract obligation than it is to a claim in bankruptcy. One of the purposes of Section 365 is to

permit the debtors to continue in a beneficial contract; provided, however, that the other party to

the contract is made whole at the time of the debtor’s assumption of the contract.” In re

Entertainment, Inc., 223 B.R. 141, 151 (Bankr. N.D. Ill. 1998) (citation omitted; bankruptcy
court allowed interest at 18%). Interest on pre-petition lease charges continues to run from the

filing of the Debtors’ petition and must be paid as a condition of the assumption of the Leases.

See In re Skylark Travel, Inc., 120 B.R. 352055 (Bankr. S.D.N.Y. 1990). Interest calculations

are therefore not cut short by the automatic stay, and payment of such interest is required to fully

compensate Landlords for the Debtors’ default under the Leases, and thus to properly assume the

Leases. Finally, post-petition interest is allowable where such interest is provided for under the

terms of the Leases. Cukierman v. Uecker (In re Cukierman), 265 F.3d 846, 853 (9th Cir. 2001).

               13.     Attorneys’ fees and costs incurred in enforcement of the covenants,

obligations, and conditions of a lease are also proper components of a cure claim, and the

Debtors (or any successor) must satisfy these lease charges as part of the assumption of the

Leases. Entertainment, Inc., 223 B.R. at 152 (citation omitted). There is no logical distinction

for purposes of Section 365 between attorneys’ fees incurred in connection with pre-petition

defaults and fees incurred with post-petition defaults. Id. 154. The fact that a landlord uses

bankruptcy procedures to enforce a lease should not preclude recovery of attorneys’ fees and

costs for such enforcement activity (particularly where the Bankruptcy Court is the exclusive

forum where the landlord can obtain any relief, being foreclosed from state court relief by the

automatic stay). Id., see also, In re Crown Books Corporation, 269 B.R. 12 (Bankr. D. Del.

2001) (Landlords’ fees and costs are recoverable as a component of cure under 11 U.S.C. §

365(b)(1)); Urban Retail Properties v. Loews Cineplex Entertainment Corporation, et al., 2002

                                                 7
WL 5355479 (S.D.N.Y. Apr. 9, 2002) (where lease “provides for recovery of attorneys’ fees and

interest, their receipt deserves the same priority under Section 365(d)(3) as any of the debtors’

other obligations that arise postpetition ... .”); Three Sisters Partners, L.L.C. v. Harden (In re

Shangra-La, Incorporated), 167 F.3d 843, 850 (4th Cir. 1999). The Supreme Court has upheld

the enforceability of such attorneys’ fees clauses, ruling that pre-petition attorneys’ fee clauses

were enforceable with respect to issues peculiar to bankruptcy law. Travelers Casualty & Surety

Co. Of America v. Pacific Gas & Electric, 127 S. Ct. 1199, 1206 (2007).

               14.      Accordingly, Landlords further request that they be reimbursed for all of
their actual pecuniary losses including, but not limited to, attorney’s fees and costs expended

with regard to Debtors’ bankruptcy proceedings. Except where indicated, the cure exhibits set

forth herein do not include an estimate for attorneys’ fees incurred by the Landlord per Lease,

but the Landlords’ do estimate such attorneys’ fees incurred to date to be in the range of $2,500

per Lease, and the Landlords will provide a reconciliation of the actual fees and costs incurred

for a particular Landlord at the time of the assumption of the applicable Lease.

            iii.     The Cure Amounts Serve Only As Estimates.

               15.      Landlords can only provide the information presently available regarding

amounts owing by the Debtors, while reserving the right to amend the Objection as necessary to

include any additional or unknown charges that arise, including but not limited to subsequent

rent defaults, attorney fees, costs, interest, and year-end adjustments and reconciliations. There

is no basis to impose upon the Landlords the equivalent of an administrative bar date, limiting

their recourse to recover charges to which they are entitled under the Leases.

            iv.      The Debtors Must Pay Undisputed Cure Amounts Immediately.
               16.      Section 365(b)(1)(A) requires that the Debtors promptly cure outstanding

balances due under the Leases upon assumption. To the extent there is a dispute over the total

cure obligation for any Lease, all undisputed cure amounts should be paid immediately. The

Debtors should escrow disputed amounts, and the Court should set a status conference within



                                                8
thirty (30) days of the assumption of the Leases to deal with any disputes that remain unresolved

after such period.

         II.   RESERVATION OF RIGHTS

               17.     The Landlords reserve their rights to raise other and further objections to

the Plan, including but not limited to the assumption and/or treatment of the Leases thereunder.

        III.   JOINDER IN OBJECTIONS RAISED BY OTHER LANDLORDS

               18.     To the extent consistent with the objections expressed herein, Landlords

also join in the objections of other shopping center lessors to the Debtors’ proposed relief.
        IV.    CONCLUSION

               The Landlords respectfully request that any order (i) allow the cure amounts

(subject to adjustment by the Landlords) in the amounts set forth herein, (ii) order payment of all

undisputed cure amounts, with an escrow established that is sufficient to pay any remaining

disputed cure amounts, when resolved by the parties or this Court, and (iii) grant such further

relief as the Court deems proper.

                                              Respectfully submitted,
Dated: December 20, 2018
Wilmington, Delaware                          /s/ Leslie C. Heilman
                                              Leslie C. Heilman, Esquire (No. 4716)
                                              Laurel D. Roglen, Esquire (No. 5759)
                                              BALLARD SPAHR LLP
                                              919 N. Market Street, 11th Floor
                                              Wilmington, DE 19801
                                              Telephone: (302) 252-4465
                                              Facsimile: (302) 252-4466
                                              E-mail: heilmanl@ballardspahr.com
                                                        roglenl@ballardspahr.com

                                                      and




                                                 9
                                        Dustin P. Branch, Esquire
                                        BALLARD SPAHR LLP
                                        2029 Century Park East, Suite 800
                                        Los Angeles, CA 90067-3012
                                        Telephone: (424) 204-4354
                                        Facsimile: (424) 204-4350
                                        E-mail: branchd@ballardspahr.com

                                               and

                                        David L. Pollack, Esquire
                                        BALLARD SPAHR LLP
                                        51st Fl - Mellon Bank Center
                                        1735 Market Street
                                        Philadelphia, PA 19103
                                        Telephone: (215) 864-8325
                                        Facsimile: (215) 864-9473
                                        E-mail: pollack@ballardspahr.com

                                        Counsel to ARC CTCHRNC001, LLC, ARC
                                        SSSDLLA001, LLC, Brixmor Operating Partnership LP,
                                        Centerpoint Development Company, L.L.C., Federal
                                        Realty Investment Trust, Gateway Pinole Vista, LLC,
                                        MANANA-DCIT, LLC, PGIM Real Estate, R46 Realty
                                        Associates, L.P., Starwood Retail Partners, LLC, The
                                        Macerich Company, and Weitzman

Of Counsel:
Ivan M. Gold, Esquire
Allen Matkins Leck Gamble Mallory &
Natsis LLP
Three Embarcadero Center, 12th Floor,
San Francisco, CA 94111-4074
Telephone: (415) 273-7431
Facsimile: (415) 837-1516
E-mail: igold@allenmatkins.com
Co-counsel to MANANA-DCIT, LLC Only




                                          10
